Detailed Correspondence
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 5-6 and 8-12 are pending.
Claims 1-4 are cancelled by Examiner’s amendment.
Claims 5-6 and 8-12 are allowed.

Examiner’s amendment
	Claims 1-4 are cancelled without Applicant’s explicit approval due to being drawn to non-elected invention as set forth in the Requirement for Restriction/Election on 03/19/2021, to which the Applicant responded without traverse.

Withdrawn objections
Objection to claim 6, presented to the Applicant during the interview on 10/06/2021 is withdrawn in light of amendments made by the Applicant.
	Objection to claim 11 is withdrawn in light of amendments made by the Applicant.
Objection to claim 12, presented to the Applicant during the interview on 10/06/2021 is withdrawn in light of amendments made by the Applicant.

Withdrawn rejections
The rejection of claims 5-13 under 35 USC 112(b) are withdrawn in light of amendments made by the Applicant.


The rejection of claim 6 under 35 USC 112(a) for failing to satisfying the written description requirement is withdrawn in light of amendments made by the Applicant.
The rejection of claims 5 and 8-9 under 35 USC 102(a)(1) is withdrawn in light of amendments made by the Applicant.
	The rejection of claims 5-13 under 35 USC 103 is withdrawn in light of amendments made by the Applicant. 

Reasons for allowance
The method claimed by the instant application is drawn to use of Wanghui 780, a novel, large grain restorer rice line. The Applicant has described the breeding process of Wanghui 780 within claim 6 and has made a representative deposit of Wanghui 780 with the CCTCC under accession number CCTCC NO: P201616.

DEPOSIT REQUIREMENT OF ALLOWANCE UNDER 37 CFR §§   1.801-1.809
Applicant has stated in the paper filed on 10/11/2021 that a deposit of seed of Wanghui 780, CCTCC NOL P201616 has been made and accepted; however, the Applicant has not provided a viability statement in adherence to 1.807, which must be sufficient to one of ordinary skill in the art to consider the material viable.  Therefore, no 35 USC 112(a) or (b) rejection has been maintained even though it is apparent that seed of said variety is essential to the claimed invention and that the deposit is necessary for enablement for the claimed invention.  Since the application is otherwise in condition for allowance except for the requirement of viability statement of the deposit to have been made on or before 
Under 37 CFR 1.809(c)-(d) an applicant is required to make a deposit of seed within three months after the mailing date of the Notice of Allowance and Issue Fee Due.  The time period for making a biological deposit, and an amendment to add the depository information to the specification and claims, is no longer extendable.  See 37 CFR 1.13(c) and 1.809(c), revised in Changes to the Time Period of Making Necessary Deposit of Biological Material, 66 Fed. Reg. 21090 (April 27, 2001), 1246 Off. Gaz. Pat. Office 104 (May 22, 2001), effective for Notice of Allowability mailed on or after May 29. 2001.  Amendments are no longer permitted to be filed after the payment of the issue fee.  See 37 CFR 1.312, revised in Changes to Application Examination and Provisional Application Practice, 65 Fed. Reg. 14865, 14869 and 14873 (March 20, 2000), 1233 Off. Gaz. Pat. Office 47, 50 and 54 (April 11, 2000), effective on May 29, 2000.  Failure to make the needed deposit of seed will result in ABANDONMENT of the application for failure to prosecute.  The deposit information in the specification and all claims that refer to the instant seed by name must be amended to include the deposit accession number.  These amendments should be submitted before the payment of the issue fee as an Amendment After Allowance under 37 CFR 1.312.  The statement of deposit in the specification shall contain:
(1) The Accession number for the deposit(s);
(2) The date of the deposit(s);
(3) A description of the deposited biological material sufficient to specifically identify and to permit examination; and
(4) The name and address of the depository.  (See 37 CFR 1.809(d)).

Conclusion
Claims 5-6 and 8-12 are allowed.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663